UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-1426


SELECT FINANCIAL LLC,

                  Plaintiff - Appellee,

             v.

PENLAND FINANCIAL SERVICES, INC.; CHARLES W. PENLAND, SR.,
Guardian ad Litem,

                  Defendants - Appellants.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. G. Ross Anderson, Jr., District
Judge. (7:05-cv-02647-GRA)


Submitted:    March 11, 2009                 Decided:   March 27, 2009


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles W. Penland, Sr., Appellant           Pro   Se.     Kenneth C.
Anthony, Jr., THE ANTHONY LAW FIRM,          PA,   Spartanburg, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Charles W. Penland, Sr., appeals the district court’s

order    that     granted      Plaintiff’s        motions     for   summary      judgment,

sanctions, and dismissal of the counterclaim filed against it;

relieved Jean Bradley, the court-appointed guardian ad litem, of

her duties; denied Penland’s three motions to dismiss, motion

for summary judgment, motion for the disbarment of an attorney

and to hold Plaintiff and Bradley in contempt of court, and

motion to compel information; and granted a non-party leave to

provide a limited response.

            This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and

collateral       orders,      28    U.S.C.    § 1292    (2006);      Fed.   R.    Civ.    P.

54(b);    Cohen        v.   Beneficial       Indus.    Loan    Corp.,   337      U.S.    541

(1949).     The order Penland seeks to appeal is neither a final

order     nor    an     appealable      interlocutory         or    collateral      order.

Accordingly, we dismiss the appeal for lack of jurisdiction.                              We

further deny Penland’s motion for an en banc hearing on this

matter as no judge has called for a vote on whether an en banc

hearing should be permitted.                  See Fed. R. App. P. 35(f).                  We

dispense        with    oral       argument    because        the   facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                 DISMISSED

                                              2